Citation Nr: 1438188	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-30 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a back injury, to include as due to the service-connected left leg disability.

2.  Entitlement to an increased evaluation for residuals of a left leg injury, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran, her spouse, and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The issues of service connection for a mental condition and a right leg condition due to spine pain have been raised by the record, per an October 2012 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to an increased evaluation for residuals of a left leg injury is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  As noted below, the record raises a claim of entitlement to TDIU, given the Veteran's multiple applications for this benefit, and this claim is also REMANDED as part of the remanded increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  




FINDINGS OF FACT

1.  The Veteran's claim for service connection for residuals of a back injury, to include as due to the service-connected left leg disability, was previously denied in an unappealed August 2007 rating decision.

2.  Evidence received since the August 2007 rating decision was not previously of record, and not only pertains to the previously unestablished fact of a causal link between the back disability and the left leg disability but also establishes that it is more likely than not that the left leg disability caused the back disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for residuals of a back injury, to include as due to the service-connected left leg disability.  38 U.S.C.A. §§ 5103, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159 (2013).

2.  The claimed residuals of a back injury were incurred as secondary to the service-connected left leg disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board notes that claim on appeal is being reopened and, in fact, granted.  Accordingly, the Board need not address whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As a preliminary matter, the Board notes that the Veteran's initial claim for service connection for residuals of a back injury, to include as due to the service-connected left leg disability, was denied in an August 2007 rating decision.  The Veteran was notified of this decision in the same month but did not respond within the following year.  Additionally, no relevant evidence was furnished within the following year, and the Board has since received no additional service evidence other than duplicative copies of service treatment records previously contained in the claims file.  The August 2007 rating decision is thus final and can only be reopened on the basis of new and material evidence.  38 C.F.R. § 3.156(a).  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown,  4. 239, 244 (1993) (the Board has a duty to address 38 C.F.R. § 3.156(a) when there is a prior final decision regardless of the agency of original jurisdiction's actions).

To this end, since August 2007, VA has received multiple medical reports that tend to establish a causal link between the back disability and the left leg disability.  Of particular note in this regard are the statements from one particular VA doctor, dated in October and November of 2008, who endorsed such a relationship; these will be described in additional detail below.  These records certainly raise a reasonable possibility of substantiating the claim.  For that reason, the claim is reopened and will be considered in this decision.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including arthritis and organic neurological diseases, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran, who is service connected for residuals of a left leg injury, has contended that knee instability and falls resulting from that injury have caused her claimed back disorder.  This is reflected in her May 2012 hearing testimony and in multiple lay statements.

To the extent that there is evidence of record that runs counter to the Veteran's contentions, it is of minimal probative value.  The examiner who conducted an August 2007 VA examination was requested to ascertain whether the Veteran's degenerative joint and disc disease of the spine were attributable to recurrent falls noted that "there are no medical records with regard to the [V]eteran's treatment and circumstances surrounding for her back condition" and that she was "unable to formulate an opinion at this time as that would require resorting to mere speculation."  It is worth noting that this examination was rendered prior to the majority of pertinent post-service treatment records, including the favorable medical evidence detailed below, being associated with the claims file.  A subsequent VA examination report, from March 2009, contains a statement that the Veteran "tends to fall" but, after describing left lower extremity radiculopathy, the examiner noted that the falls were "not because of the left knee condition."  The examiner, however, provided no rationale for this opinion.

By contrast, there are several favorable medical opinions of record.  One particular VA doctor, in statements from October and November of 2008, opined that the Veteran had low back and mid back pain subsequent to several falls after the left leg gave out over the last 30 years, but with significant injury 20 years ago "after knee buckling."  This doctor specifically stated that the Veteran's spinal injuries were more likely than not "a direct result of her knee injury sustained while on active duty in the Navy."  Subsequent private treatment records dated between 2009 and 2012 show frequent complaints of low back symptoms following reported recurrent falls due to the left knee giving out.  

Upon a review of all of the above evidence, the Board finds that the VA doctor's October and November 2008 opinions, while not apparently based upon a claims file review, are based upon treatment and observation of the causal relationship between the left knee disorder and the back disorder.  Through subsequent statements to private treatment providers and in her own statements and testimony, the Veteran has competently and credibly established that instability in the left lower extremity has caused falls that have been followed by increased back pain.  The sum of this evidence, and the absence of probative and persuasive evidence to the contrary, leads the Board to conclude that it is more likely than not that falls resulting from instability in the service-connected left leg have caused the current back disorder.  Accordingly, service connection for the back disorder is established as secondarily caused by the left leg disorder under 38 C.F.R. § 3.310, and the reopened claim is granted in full.




ORDER

New and material evidence has been received to reopen a claim for service connection for residuals of a back injury, to include as due to the service-connected left leg disability, and the claim is reopened.

Service connection for residuals of a back injury, as caused by the service-connected left leg disability, is granted.


REMAND

The claim for an increased evaluation for the left leg disability must be remanded for multiple reasons.  First, the Veteran has not been examined for this disability since March 2009, more than five years ago, and particularly given the aforementioned treatment following multiple left knee-related falls, the Board finds that there exists a substantial likelihood that the disability may have worsened, thus warranting a new VA examination.  Second, the Veteran asserted in her June 2010 Substantive Appeal that she had been found to be 100 percent disabled by the Social Security Administration (SSA), but there is no record of an SSA decision or related evidence in the claims file; this evidence must be requested on remand.  Finally, during her May 2012 hearing, the Veteran cited to current treatment at multiple facilities, including VA treatment, and it is not clear that all such evidence has been obtained and added to the record.  All of these matters must be addressed on remand before the Board can proceed with a decision on the increased rating claim.  

The above development may also affect the TDIU claim, and, particularly given the favorable decision above on the claim for service connection for a back disorder, the Board finds that any examination must also address the effects of the service-connected disabilities on the Veteran's ability to secure and follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be furnished with a 38 C.F.R. § 3.159(b) letter addressing her increased rating and TDIU claims.  She is requested to sign release forms for all relevant private treatment and to provide information as to VA treatment.  If this information is received by the AOJ, appropriate record requests must be made.

2.  The SSA must next be contacted and requested to provide copies of any decisions and medical records relating to the Veteran.  All obtained documentation must be added to the claims file, and, if no documentation is available, this must be documented in the claims file.  

3.  The Veteran must next be afforded a VA orthopedic examination addressing the left leg disability.  The examiner must review the entire claims file, including Virtual VA and VBMS records.  Range of motion testing of the left knee must be conducted, and any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups must be noted.  The presence and extent of any instability, ankylosis, and cartilage damage must be addressed as well.  

The examiner must further ascertain the extent to which the service-connected back and left leg disabilities, in and of themselves and without regard to age, affect her ability to secure and follow a substantially gainful occupation.

All opinions must be supported by a full rationale in a typewritten report.

4.  Then, the Veteran's increased rating and TDIU claims must be readjudicated.  If the determination of either claim is less than fully favorable, the Veteran and her representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


